Citation Nr: 1011254	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-10 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for residuals of a 
broken nose.

3.  Entitlement to service connection for residuals of a 
broken jaw.

4.  Entitlement to service connection for residuals of a 
skull fracture, headaches.

5.  Entitlement to service connection for dental trauma, 
including for the purpose of VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from October 1958 to 
September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the present case, the Veteran's claims are all based upon 
an incident that occurred in service on March 19, 1961, in 
which the Veteran was injured in a fight and sustained 
fractures of the left maxilla, nasal bones and vomer.  

The Veteran's representative argued in its Informal Hearing 
Presentation submitted in March 2010 that the Veteran's 
claims should be remanded to obtain the investigative reports 
supporting the Judge Advocate General's report of the 
incident, the Line of Duty Determination itself, or Accident 
Reports.  The Board agrees because the record as it currently 
stands does not establish with sufficient clarity the events 
that occurred and the reasoning for the Judge Advocate 
General's finding of misconduct, including whether there was 
willful misconduct on the part of the Veteran.  



On VA Form 21-4176, Report of Accidental Injury, the Veteran 
reported that he had been walking back to base after being at 
a club and was struck by a baseball bat and severly beaten, 
incurring fractures of his jaw/head.  In addition, the 
service treatment records show that the Veteran was in a 
fight and attacked by unknown assailants.    

In an administrative decision issued in July 2007, the RO 
determined that the Veteran's injuries were not in the line 
of duty.  In rendering this decision, the RO rejected the 
Veteran's report because he did not provide specific details 
that led to the incident and, instead, relied on a document 
in the service treatment records that shows a line of duty 
determination was made on July 31, 1961, by the Judge 
Advocate General, in which it was determined that the 
Veteran's injuries were a result of his voluntary 
participation in a fight and, thus, it opined that these 
injuries were incurred not in the line of duty and as a 
result of the Veteran's own misconduct.  This administrative 
decision is generally the basis for the RO's denial of the 
Veteran's claims in the rating decision issued in August 
2007.

In reviewing the service treatment records, the Board notes 
that the document relied upon by the RO was not the actual 
Line of Duty Determination report, but is simply a memorandum 
from the Judge Advocate General to the Chief of the Bureau of 
Medicine and Surgery, advising the Chief of its line of duty 
determination.  There is nothing in this memorandum 
indicating the basis for the Judge Advocate General's 
determination, including the facts relied upon.  Thus, it's 
findings appear to be in direct contrast to the reports in 
the service treatment records and made by the Veteran to VA 
as to the facts surrounding the indicent.  For this reason, 
additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency or 
agencies, including but not limited to the 
National Personnel Records Center (NPRC), the 
U.S. Army and Joint Services Records Research 
Center (JSRRC) and/or the Judge Advocate 
General's office, and request copies of all 
reports relating to the March 19, 1961, 
incident involving the Veteran that resulted 
in his injuries, the residuals of which he is 
claiming service connection.  Such reports 
may include, but are not limited to, a Line 
of Duty Determination report, accident 
reports, or any other reports that were 
produced in the investigation of this 
incident.

2.  After obtaining any available evidence, 
readjudicate whether the Veteran's injuries 
were incurred in the line of duty.  Such 
adjudication should consider whether the 
Veteran's injuries were the result of willful 
misconduct.

3.  If, and only if, it is determined that 
the Veteran's injuries were incurred in the 
line of duty and were not a result of his own 
willful misconduct, schedule the Veteran for 
appropriate VA examination(s) to determine 
what, if any, residuals he may presently have 
as a result of the in-service injuries to his 
jaw, nose and skull.  Specifically, the 
examiner should be asked to render opinions 
as to whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the Veteran's claimed sinus problems and 
headaches are a result the in-service 
fractures to his left maxilla, nasal bones 
and vomer.  In rendering an opinion, the 
examiner must address the Veteran's 
statements, if any, as to a continuity of 
symptoms.  A complete rationale should be 
given for all conclusions and opinions 
expressed in a legible report.  

4.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


